MEMORANDUM **
Angeles Ortega-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s denial of her application for asylum, withholding of deportation, and suspension of deportation. We lack jurisdiction to review Ortega-Gonzalez’ due process claims because she failed to raise them before the BIA. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001) (explaining that correctable procedural errors must be exhausted de*773spite general rule that constitutional claims need not be exhausted).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.